DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 1, the reference numbers for the primary electrode is listed as 112 in [0028] in the Specification, but 121 appears twice in Figure 1 with the left occurrence being presumably a typo and meant to be “112”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second electrode couplings” of claim 1 and “a first electrode coupling” and “a second electrode coupling” of claims 2 & 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 11-12 & 14 objected to because of the following informalities:  
Claim 1, line 4: “electrical current” should read --an electrical current--,
Claim 5, lines 2-3: “saline solution” should read --a saline solution--,
Claim 11, line 4: “output ports” should read --a plurality of output ports--,
Claim 12, line 5: “convey toward” should read --towards--,
Claim 12, line 6: “a sheath” should start as a new indented line, 
Claim 12, line 13: “electrical power source” should read --controllable electrical power source--, 
Claim 14, line 3: “a quantity of electrically conductive fluid” should read --a quantity of the electrically conductive fluid--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 & 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “a first electrode coupling” and “a second electrode coupling” and it is unclear if these are the same “first and second electrode couplings” as claimed in claim 1, from which claim 2 depends, of different electrode couplings. For examination purposes, “a first electrode coupling” and “a second electrode coupling” are different from the “first and second electrode couplings” as claimed in claim 1.
Claim 8 recites the limitation "the circuit" in lines 2 & 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the circuit" in lines 2 & 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the controllable electrical power source" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the electrical current" in lines 16 & 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the circuit" in lines 2 & 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the circuit" in lines 2 & 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 are also rejected by virtue of their dependency on claim 2.
Claim 10 is also rejected by virtue of its dependency on claim 9. 
Claims 13-17 are also rejected by virtue of their dependency on claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (U.S. Pub. No. 2016/0166312), herein referred to as “Johnston”.
Regarding claim 1, Johnston teaches an apparatus (bipolar electrosurgical forceps 10) comprising: 
first and second electrode couplings (lines 4 & 8) configured to electrically engage proximal ends of first and second electrodes (active electrode 14, return electrode 16; [0019]: The active electrode 14 and the return electrode 16 are connected to the generator 20 through cable 18, which includes the supply and return lines 4, 8), respectively, the first and second electrodes each having a distal end configured to conduct electrical current, generated by a switchable current source, therebetween and through an electrically conductive target ([0019]: The electrosurgical forceps 10 includes opposing jaw members 11 and 13 having an active electrode 14 and a return electrode 16, respectively, disposed therein. The active electrode 14 and the return electrode 16 are connected to the generator 20 through cable 18, which includes the supply and return lines 4, 8 coupled to the active terminal 30 and return terminal 32, respectively (see FIG. 2); [0020]: The generator 20 includes suitable input controls (e.g., buttons, activators, switches, touch screen, etc.) for controlling the generator 20; for bipolar forceps devices, the tissue grasped therebetween is treated and conducts energy from the active to the return electrode); and 
a current inrush regulator (current limiting circuit 40) configured to temporarily shunt at least a portion of the electrical current generated by the switchable current source ([0027]: current limiting circuit 40 includes suitable components preconfigured to measure instantaneous current on a pulse-by-pulse basis and control (e.g., adjust, terminate, suspend, etc.) output of generator 20 based on a comparison between the measured current and the predetermined threshold current; where the threshold and adjustment of control is temporarily shunting and temporarily reducing if the measured current is above the threshold vs. not needing to shunt/reduce if the current is below the threshold) to temporarily reduce the electrical current passing between the distal ends of the first and second electrodes through the electrically conductive target ([0026]: If the measured instantaneous current exceeds the predetermined threshold current, the current limiting circuit 40 controls the pulsed current output of power supply 27 and/or terminates the measured pulse; see Fig. 3 where waveform 60 has a reduced output after pulse 65 in comparison to wave 50 where the pulse after pulse 55 is not suppressed; [0028]: Waveform 50 is illustrated for purposes of contrast with waveform 60 (described below) to show the benefit of using current limiting circuit 40 to detect and suppress electrical arc formation at the tissue site).
Regarding claim 11, Johnston teaches of a positioning handle configured to manipulate positions of the first and second electrodes ([0019]: The electrosurgical forceps 10 includes opposing jaw members 11 and 13 having an active electrode 14 and a return electrode 16, respectively, disposed therein; see the handle/grip portion of the forceps in Fig. 1B and where it is known for forceps, that movement of the handle/grip portion opens/closes the jaw and therefore manipulates the positions of the first and second electrodes); 
an electrical connector (connector 21) electrically coupleable with output ports of the switchable current source ([0019]: The electrosurgical forceps 10 is coupled to the generator 20 at a connector 21 having connections to the active terminal 30 and return terminal 32 (e.g., pins)); and 
an electrical conductor (cable 18) configured to electrically connect the first and second electrodes to the electrical connector ([0019]: The active electrode 14 and the return electrode 16 are connected to the generator 20 through cable 18, which includes the supply and return lines 4, 8 coupled to the active terminal 30 and return terminal 32, respectively); and 
wherein the current inrush regulator is disposed in one of the positioning handle, the electrical connector, and the electrical conductor ([0031]: current limiting circuit 40 may be operably coupled between RF output stage 28 and active terminal 30; wherein in this configuration, the current limiting circuit would be within the connector 21). 

Claims 12 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kane et al. (U.S. Pub. No. 2016/0278840), herein referred to as “Kane”. 
Regarding claim 12, Kane teaches a system (electrosurgical system 100) for treating tissue at an electrically conductive target (most biological tissue is electrically conductive), the system comprising: 
a switchable current source (electrosurgical generator (ESG) & switching assembly 150) configured to selectively provide electrical power between a first pole and a second pole (Abstract: A switch assembly may be configured to allow for selection between at least three modes to facilitate operation of the electrosurgical device in the at least three modes … a second, CUT mode, in which the electrosurgical device is configured such that CUT radiofrequency energy may be delivered to the first electrode set through the switch assembly, and a third, COAG mode, in which the electrosurgical device is configured such that COAG radiofrequency energy may be delivered to the second electrode set through the switch assembly); 
a bronchoscope ([0147]: some embodiments may comprise a flexible shaft suitable for placement in an endoscope or other similar device; where this would include bronchoscopes) configured to be inserted into a body to convey toward a vicinity of an electrically conductive target (electrosurgical laproscopes, endoscopes, and bronchoscopes are all medical devices which are known in the art to be inserted into a body and towards a target tissue); 
a sheath (portion of the device between reference nos. 130 and 150 in Fig. 1A including the tip 130) containing a primary electrode (cutting electrode 133) electrically coupleable to the first pole (cutting electrode wire lead 135) and a secondary electrode (coagulation electrode 134) electrically coupleable to the second pole (coagulation wire lead 136) (see Fig. 1B and where each electrode/pole corresponds to a mode described above); 
a positioning handle (handle 122) configured to position distal ends of the primary electrode and the secondary electrode relative to the electrically conductive target (a handle being able to maneuver a device relative to a target is an inherent property of a handle); 
an electrical conductor (plug 124) configured to electrically connect the primary electrode to the first pole of the controllable electrical power source and to connect the secondary electrode to the second pole of the electrical power source ([0060]: The 3-pinned plug 124 comprises pins 124A, 124B, and 124C: Pin 124A is part of the Circuit 1/RF Source Circuit while pins 124B&C are parts of the Circuit 2/CUT Mode Signal Circuit and Circuit 3/COAG Mode Signal Circuit, respectively); and 
a current inrush regulator (thermal fuse 742 ([0001]: The written disclosure herein describes illustrative embodiments that are non-limiting and non-exhaustive)) electrically coupleable to proximal ends of the primary electrode and the secondary electrode ([0115]: Thermal fuse 742 may be positioned in series with and may also be located in close proximity to, one or more of the electrodes) and configured to temporarily shunt at least a portion of the electrical current generated by the switchable current source to temporarily reduce the electrical current passing between the distal ends of the primary and secondary electrodes through the electrically conductive target ([0116]: Thermal fuse 742 may then open when a particular threshold temperature is exceeded, thereby blocking the RF energy from reaching the cut blade or other electrode coupled in series with thermal fuse 742; where opening the fuse is both temporarily shunting and reducing electrical current since none would be flowing to the electrodes).
Regarding claim 16, Kane teaches wherein the current inrush regulator includes a circuit breaker (temperature sensor 822) having a trip member ([0125]: bimetallic strip) and is configured to temporarily shunt the circuit between the primary electrode and the secondary electrode until the electrical current passing through the trip member causes the trip member to trip the circuit breaker such that the circuit between the first electrode and the second electrode is opened ([0125]: temperature sensor 822 may comprise a bimetallic strip that, when heated, bends and/or breaks contact with one or more RF electrodes and/or the CUT and/or COAG signal wire(s); see Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston as applied to claim 1 above, and further in view of Kowalik (U.S. Pub. No. 2010/0201475), herein referred to as “Kowalik”.
Regarding claim 2, Johnston discusses wherein the current limiting circuit may include any suitable components ([0031]: Current limiting circuit 40 may include any suitable components to enable operation as described hereinabove such as, for example, current sense resistors, shunt resistors, transistors, diodes, switching components, transformers, and the like) but fails to disclose wherein the current inrush regulator includes a fluid chamber including: 
a housing having an electrically conductive inner chamber and configured to receive an electrically conductive fluid; 
a first electrode coupling configured to electrically connect the first electrode to the inner chamber; and 
a second electrode coupling electrically insulated from the inner chamber and configured to make an electrical connection between the second electrode and an interior of the inner chamber to close a shunt circuit between the first electrode and the second electrode when the electrically conductive fluid is present in the inner chamber, the electrically conductive fluid being heatable by the electrical current upon activation of the switchable current source until evaporation of at least a portion of the electrically conductive fluid opens the shunt circuit between the first electrode and the second electrode.
However, Kowalik discloses wherein the current inrush regulator (microfluidic bubble fuse 10) includes a fluid chamber (reservoir 12) including: 
a housing (reservoir 14) having an electrically conductive inner chamber ([0032]: a confined reservoir 12 in a substrate such as an industry standard silicon substrate; where silicon is semi-conductive and will be conductive when the fluid is eventually heated, as silicon’s resistivity decreases with increasing temperature) and configured to receive an electrically conductive fluid ([0035]: electrically conductive fluid 50 is disposed in the reservoir 12); 
a first electrode coupling (contact region 18; two shown on either side in Fig. 1A) configured to electrically connect the first electrode to the inner chamber (bubble formation region 30) ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir); and 
a second electrode coupling (contact region 18; two shown on either side in Fig. 1A) electrically insulated from the inner chamber (reservoir 12 is made of silicon which is semiconductive such that it is insulative at room temperature but conductive when heated, it is assumed that prior to use, the reservoir is at room temperature and therefore insulative) and configured to make an electrical connection between the second electrode ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir) and an interior of the inner chamber to close a shunt circuit between the first electrode and the second electrode when the electrically conductive fluid is present in the inner chamber ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir. The end 20 of each electrode 16 extends to the reservoir to enable the electrode to contact the fluid in the reservoir), the electrically conductive fluid being heatable by the electrical current upon activation of the switchable current source until evaporation of at least a portion of the electrically conductive fluid opens the shunt circuit between the first electrode and the second electrode ([0024]: As is known in the art, application of a voltage through a liquid will cause formation of a bubble to occur. Formation of the bubble will decrease the amount of current that can be transferred between the electrodes 16. Hence, the bubble fuse may be used to protect electronic circuitry against overcurrent conditions; [0025]: In normal operation, the bubble fuse will allow electrical current to flow between the metal electrodes 16 through the electrically conductive fluid in the reservoir; [0026]: As the voltage increases, an electrolytic bubble will form between the electrodes to increase the resistance between the electrodes and, hence, to reduce or inhibit the flow of electricity between the electrodes; where in electrical energy application to a conductive fluid causing bubble formation, heating is an inherent effect to generate the vapor that forms the bubble). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the current inrush regulator of Johnston to the microfluidic bubble fuse of Kowalik for the purpose of the fluidic fuse being not only able to protect the electronic circuitry from unexpected power conditions, it is also automatically resettable and reusable (Kowalik: [0026]).
Regarding claim 5, Johnston in view of Kowalik disclose wherein the electrically conductive fluid includes saline solution (Kowalik: [0025]: The electrically conductive fluid may be water, a saline solution, acidic solution, or another fluid, that enables electrolytic bubble formation to occur).
Regarding claim 6, Johnston in view of Kowalik disclose wherein the conductive fluid chamber is fixably coupleable with the first electrode and the second electrode (see Kowalik Figs. 1A & 1B; [0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir), and wherein the conductive inner chamber is further configured to be refillable with the electrically conductive fluid ([0026]: As the voltage increases, an electrolytic bubble will form between the electrodes to increase the resistance between the electrodes and, hence, to reduce or inhibit the flow of electricity between the electrodes. FIG. 2 shows an example bubble. As the current or voltage exceeds the particular value, a bubble is created (nucleated) due to the input voltage or current creating an electrochemically formed gas bubble. When this happens the bubble reduces the flow of electricity through the fuse. As the electric field is reduced, the bubble will collapse to restore the flow of electricity through the fuse; where this change in state from a liquid to gas and back to liquid is seen as the same as refilling the container as there is a moment where there may be no liquid present in the reservoir, and the change of state back to liquid is “refilling” the reservoir).
Regarding claim 7, Johnston in view of Kowalik fail to disclose wherein the conductive fluid chamber is removably coupleable with the first electrode and the second electrode to permit replacement of the inner chamber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kowalik to make the conductive fluid chamber removably coupleable with the first electrode and the second electrode to permit the replacement of the inner chamber since it has been held that making parts separable involves only routine skill in the art, see MPEP 2144(V)(C), and that the separability has the predictable results of rendering the inner chamber replaceable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Kowalik as applied to claim 2 above, and further in view of Furuuchi et al. (U.S. Pub. No. 2019/0066953), herein referred to as “Furuuchi”. 
Regarding claim 3, Johnson in view of Kowalik fail to disclose wherein the housing defines therein at least one opening configured to at least one of: 
receive a quantity of electrically conductive fluid into the inner chamber; and 
vent steam generated by evaporation of at least a portion of the electrically conductive fluid caused by heating of the electrically conductive fluid by the electrical current.
However, Furuuchi discloses wherein the housing (housing 4) defines therein at least one opening (guiding inlet 5) configured to at least one of: 
receive a quantity of electrically conductive fluid into the inner chamber ([0062]: A guiding inlet 5 is provided in the housing 4 for guiding liquid to the reaction part 3. Liquid entering the reaction part 3 via the guiding inlet 5 provided in the housing 4); and 
vent steam generated by evaporation of at least a portion of the electrically conductive fluid caused by heating of the electrically conductive fluid by the electrical current (while Furuuchi does not explicitly say this, the inlet 5 would also be capable of venting steam generated by the liquid that enters and is subsequently heated).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the housing of Kowalik to the housing of Furuuchi for the purpose of enabling the fluid to be guided into the housing, for containing the entering liquid, and preventing delays in electrical connection (Furuuchi: [0070]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Kowalik and Furuuchi as applied to claim 3 above, and further in view of Nicolas et al (WO 2011/006009), herein referred to as “Nicolas”
Regarding claim 4, Johnston in view of Kowalik and Furuuchi fail to disclose wherein the housing further includes a pierceable membrane sealingly disposed over the at least one opening and configured to pierceably receive therethrough an injector configured to insert the electrically conductive fluid.
However, Ignon discloses disclose wherein the housing (cartridge 200) further includes a pierceable membrane sealingly disposed over the at least one opening and configured to pierceably receive therethrough an injector configured to insert the electrically conductive fluid ([0031]: the cartridge includes an interior portion which is at least partially defined by a membrane. The membrane can be configured to be pierced by a hollow spike of the first portion of the handpiece assembly when the cartridge is properly inserted within the recessed area, so that the hollow spike is placed in fluid communication with the delivery channel; where the hollow spike fluidly connects (inserts) the fluid from the cartridge to the hollow spike). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the opening of Johnston in view of Kowalik and Furuuchi to include the membrane of Nicolas for the purpose of forming a fluid communication between the contents of the cartridge and for enabling the opening to be resealable once the puncturing member is removed (Nicolas: [0315]-[0316]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston as applied to claim 1 above, and further in view of Kane.
Regarding claim 8, Johnston discusses wherein the current limiting circuit may include any suitable components ([0031]: Current limiting circuit 40 may include any suitable components to enable operation as described hereinabove such as, for example, current sense resistors, shunt resistors, transistors, diodes, switching components, transformers, and the like) but fails to disclose wherein the current inrush regulator includes a circuit breaker having a trip member and being configured to temporarily shunt the circuit between the first electrode and the second electrode until the electrical current passing through the trip member causes the trip member to trip the circuit breaker such that the circuit between the first electrode and the second electrode is opened.
However, Kane discloses wherein the current inrush regulator includes a circuit breaker (temperature sensor 822) having a trip member ([0125]: bimetallic strip) and being configured to temporarily shunt the circuit between the first electrode and the second electrode until the electrical current passing through the trip member causes the trip member to trip the circuit breaker such that the circuit between the first electrode and the second electrode is opened ([0125]: temperature sensor 822 may comprise a bimetallic strip that, when heated, bends and/or breaks contact with one or more RF electrodes and/or the CUT and/or COAG signal wire(s); see Fig. 8; where bending/breaking contact is temporarily shunting the circuit). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the current inrush regulator of Johnston to that of Kane for the purpose of prevention of the device reaching a temperature at or near which one or more components of the device are likely to fail and/or at which operation of the device otherwise may become dangerous (Kane: [0116]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston as applied to claim 1 above, and further in view of Furuuchi. 
Regarding claim 9, Johnston discusses wherein the current limiting circuit may include any suitable components ([0031]: Current limiting circuit 40 may include any suitable components to enable operation as described hereinabove such as, for example, current sense resistors, shunt resistors, transistors, diodes, switching components, transformers, and the like) but fails to disclose wherein the current inrush regulator includes a fuse having a fuse element and being configured to temporarily shunt the circuit between the first electrode and the second electrode until the electrical current passing through the fuse element causes the fuse element to melt such that the circuit between the first electrode and the second electrode is opened.
However, Furuuchi discloses wherein the current inrush regulator (protective device 24) includes a fuse having a fuse element (fuse element 27; where the fuse and the fuse element are the same feature) and being configured to temporarily shunt the circuit between the first electrode and the second electrode until the electrical current passing through the fuse element causes the fuse element to melt such that the circuit between the first electrode and the second electrode is opened ([0104]: the fuse element 27 is connected in series between the first and second electrodes 25, 26 and a heat generator 28 which melts the fuse element 27 with heat when provided with current via a connection point with the fuse element 27; [0106]: in the protective device 24, heat generated by the heat generator 28 blows out the fuse element 27 incorporated in the current path of the battery pack 30. Thereby, reliable blowout between the first electrode 25 and the second electrode 26 as well as interruption of the current path of the battery pack 30 can be achieved with the protective device 24. Furthermore, by blowing out the fuse element 27, power supply to the heat generator 28 is stopped). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the current limiting circuit of Johnston to that of Furuuchi for the purpose of eliminating the necessity of control devices such as FETs for controlling electrical current to the heat generator (Furuuchi: [0107]). 
Regarding claim 10, Furuuchi fails to disclose wherein the fuse is removably coupleable with the first electrode and the second electrode to permit replacement of the fuse. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Furuuchi to make the fuse removably coupleable with the first electrode and the second electrode to permit replacement of the fuse since it has been held that making parts separable involves only routine skill in the art, see MPEP 2144(V)(C), and that the separability has the predictable results of rendering the fuse replaceable. 

Claims 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kane as applied to claim 12 above, and further in view of Kowalik.
Regarding claim 13, Kane fails to disclose wherein the current inrush regulator includes a conductive fluid chamber including: 
a housing having an electrically conductive inner chamber and configured to receive an electrically conductive fluid; 
a first electrode coupling configured to electrically connect the primary electrode to the inner chamber; and 
a second electrode coupling electrically insulated from the inner chamber and configured to electrically connect the secondary electrode to an interior of the inner chamber to close a shunt circuit between the primary electrode and the secondary electrode when the electrically conductive fluid is present in the inner chamber, the electrically conductive fluid being heatable by the electrical current upon activation of the controllable electrical power source until evaporation of at least a portion of the electrically conductive fluid opens the shunt circuit between the primary electrode and the secondary electrode.
However, Kowalik discloses wherein the current inrush regulator (microfluidic bubble fuse 10) includes a conductive fluid chamber (reservoir 12) including: 
a housing (reservoir 14) having an electrically conductive inner chamber ([0032]: a confined reservoir 12 in a substrate such as an industry standard silicon substrate; where silicon is semi-conductive and will be conductive when the fluid is eventually heated, as silicon’s resistivity decreases with increasing temperature) and configured to receive an electrically conductive fluid ([0035]: electrically conductive fluid 50 is disposed in the reservoir 12); 
a first electrode coupling (contact region 18; two shown on either side in Fig. 1A) configured to electrically connect the primary electrode to the inner chamber (bubble formation region 30) ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir); and 
a second electrode coupling (contact region 18; two shown on either side in Fig. 1A) electrically insulated from the inner chamber (reservoir 12 is made of silicon which is semiconductive such that it is insulative at room temperature but conductive when heated, it is assumed that prior to use, the reservoir is at room temperature and therefore insulative) and configured to electrically connect the secondary electrode ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir) to an interior of the inner chamber to close a shunt circuit between the primary electrode and the secondary electrode when the electrically conductive fluid is present in the inner chamber ([0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir. The end 20 of each electrode 16 extends to the reservoir to enable the electrode to contact the fluid in the reservoir), the electrically conductive fluid being heatable by the electrical current upon activation of the controllable electrical power source until evaporation of at least a portion of the electrically conductive fluid opens the shunt circuit between the primary electrode and the secondary electrode ([0024]: As is known in the art, application of a voltage through a liquid will cause formation of a bubble to occur. Formation of the bubble will decrease the amount of current that can be transferred between the electrodes 16. Hence, the bubble fuse may be used to protect electronic circuitry against overcurrent conditions; [0025]: In normal operation, the bubble fuse will allow electrical current to flow between the metal electrodes 16 through the electrically conductive fluid in the reservoir; [0026]: As the voltage increases, an electrolytic bubble will form between the electrodes to increase the resistance between the electrodes and, hence, to reduce or inhibit the flow of electricity between the electrodes; where in electrical energy application to a conductive fluid causing bubble formation, heating is an inherent effect to generate the vapor that forms the bubble). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the current inrush regulator of Johnston to the microfluidic bubble fuse of Kowalik for the purpose of the fluidic fuse being not only able to protect the electronic circuitry from unexpected power conditions, it is also automatically resettable and reusable (Kowalik: [0026]).
Regarding claim 15, Kane in view of Kowalik disclose wherein the inner chamber is one of: 
fixably coupleable with the primary electrode and the secondary electrode (see Kowalik Figs. 1A & 1B; [0023]: A pair of electrodes 16 are formed on/in the substrate to extend from a contact region 18 to the reservoir), and wherein the inner chamber is configured to be refillable with the electrically conductive fluid ([0026]: As the voltage increases, an electrolytic bubble will form between the electrodes to increase the resistance between the electrodes and, hence, to reduce or inhibit the flow of electricity between the electrodes. FIG. 2 shows an example bubble. As the current or voltage exceeds the particular value, a bubble is created (nucleated) due to the input voltage or current creating an electrochemically formed gas bubble. When this happens the bubble reduces the flow of electricity through the fuse. As the electric field is reduced, the bubble will collapse to restore the flow of electricity through the fuse; where this change in state from a liquid to gas and back to liquid is seen as the same as refilling the container as there is a moment where there may be no liquid present in the reservoir, and the change of state back to liquid is “refilling” the reservoir); and 
removably coupleable with the primary electrode and the secondary electrode to permit replacement of the conductive fluid chamber.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Kowalik as applied to claim 13 above, and further in view of Furuuchi. 
Regarding claim 14, Kane in view of Kowalik fail to disclose wherein the housing defines therein at least one opening configured to at least one of: 
receive a quantity of electrically conductive fluid into the inner chamber; and 
vent steam generated by evaporation of at least a portion of the electrically conductive fluid caused by heating of the electrically conductive fluid by the electrical current.
However, Furuuchi discloses wherein the housing (housing 4) defines therein at least one opening (guiding inlet 5) configured to at least one of: 
receive a quantity of electrically conductive fluid into the inner chamber ([0062]: A guiding inlet 5 is provided in the housing 4 for guiding liquid to the reaction part 3. Liquid entering the reaction part 3 via the guiding inlet 5 provided in the housing 4); and 
vent steam generated by evaporation of at least a portion of the electrically conductive fluid caused by heating of the electrically conductive fluid by the electrical current (while Furuuchi does not explicitly say this, the inlet 5 would also be capable of venting steam generated by the liquid that enters and is subsequently heated).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the housing of Kowalik to the housing of Furuuchi for the purpose of enabling the fluid to be guided into the housing, for containing the entering liquid, and preventing delays in electrical connection (Furuuchi: [0070]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kane as applied to claim 12 above, and further in view of Furuuchi and Shea et al. (U.S. Pat. No. 5581192), herein referred to as “Shea”.
Regarding claim 17, Kane fails to disclose wherein the current inrush regulator includes a replaceable fuse having a fuse element and is configured to temporarily shunt the circuit between the primary electrode and the secondary electrode until the electrical current passing through the fuse element causes the fuse element to melt such that the circuit between the primary electrode and the secondary electrode is opened.
However, Furuuchi discloses wherein the current inrush regulator (protective device 24) includes a fuse having a fuse element (fuse element 27; where the fuse and the fuse element are the same feature) and is configured to temporarily shunt the circuit between the primary electrode and the secondary electrode until the electrical current passing through the fuse element causes the fuse element to melt such that the circuit between the primary electrode and the secondary electrode is opened ([0104]: the fuse element 27 is connected in series between the first and second electrodes 25, 26 and a heat generator 28 which melts the fuse element 27 with heat when provided with current via a connection point with the fuse element 27; [0106]: in the protective device 24, heat generated by the heat generator 28 blows out the fuse element 27 incorporated in the current path of the battery pack 30. Thereby, reliable blowout between the first electrode 25 and the second electrode 26 as well as interruption of the current path of the battery pack 30 can be achieved with the protective device 24. Furthermore, by blowing out the fuse element 27, power supply to the heat generator 28 is stopped). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the current limiting circuit of Johnston to that of Furuuchi for the purpose of eliminating the necessity of control devices such as FETs for controlling electrical current to the heat generator (Furuuchi: [0107]). 
But Kane in view of Furuuchi fail to disclose wherein the fuse is replaceable. 
However, Shea discloses a replaceable fuse (Col. 9, lines 60-67: The encapsulated conductive liquid comprising the flexible capsule 10, the two electrodes 12 and 14 closing the ends of the capsule, and the conductive liquid composition 22 contained within the capsule and in contact with the electrodes, can be provided as an interchangeable module. Accordingly, after numerous fault cycles and exhaustion of its current limiting capability, the exhausted module can easily be replaced with a fresh module). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the fuse of Kane in view of Furuuchi to include the replaceable element of Heim for enabling after numerous fault cycles and exhaustion of its current limiting capability, the exhausted module can easily be replaced with a fresh module (Col. 9, lines 65-67).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Furuuchi. 
Regarding claim 18, Johnston discloses a method (Abstract: method for suppressing arc formation during an electrosurgical tissue treatment procedure) comprising: 
shunting electrical current between first and second electrodes through a temporary shunt circuit ([0026] A current limiting circuit 40 is operably coupled between the power supply 27 and the RF output stage 28; [0027]: current limiting circuit 40 includes suitable components preconfigured to measure instantaneous current on a pulse-by-pulse basis and control (e.g., adjust, terminate, suspend, etc.) output of generator 20 based on a comparison between the measured current and the predetermined threshold current; where the threshold and adjustment of control is temporarily shunting and temporarily reducing if the measured current is above the threshold vs. not needing to shunt/reduce if the current is below the threshold), each of the first and second electrodes having a distal end and being configured to conduct electrical current generated by a switchable current source between the distal ends and through an electrically conductive target (Abstract: steps of supplying pulsed current from an energy source to tissue; [0026]: the current limiting circuit 40 controls the pulsed current output of power supply 27; [0021]: RF output stage (of generator 20) 28 delivers the RF energy to an active terminal 30; [0019]: system includes a bipolar electrosurgical forceps 10 having one or more electrodes for treating tissue of a patient P. The electrosurgical forceps 10 includes opposing jaw members 11 and 13 having an active electrode 14 and a return electrode 16, respectively, disposed therein; where most tissue is electrically conductive); 
activating the switchable current source to apply the electrical current between the first and second electrodes ([0022]: generator 20 may also include a switching mechanism (e.g., relays) to switch the supply of RF energy between the connectors, such that, for example, when the instrument 2 is connected to the generator 20, only the monopolar plug receives RF energy; [0021]: RF output stage (of generator 20) 28 delivers the RF energy to an active terminal 30), wherein a portion of the electrical current applied through the electrically conductive target by the first and second electrodes is reduced by a portion of the electrical current passing through the temporary shunt circuit (see Fig. 3 where waveform 60 has a reduced output after pulse 65 in comparison to wave 50 where the pulse after pulse 55 is not suppressed; [0028]: Waveform 50 is illustrated for purposes of contrast with waveform 60 (described below) to show the benefit of using current limiting circuit 40 to detect and suppress electrical arc formation at the tissue site); and 
but fails to disclose continuing to apply the electrical current from the switchable current source while heat caused by the electrical current flowing through the temporary shunt circuit causes the temporary shunt circuit to open, wherein a level of the electrical current flowing through the distal ends of the first and second electrodes and the electrically conductive target is reduced until the temporary shunt circuit opens.
However, Furuuchi discloses continuing to apply the electrical current from the switchable current source while heat caused by the electrical current flowing through the temporary shunt circuit causes the temporary shunt circuit to open, wherein a level of the electrical current flowing through the distal ends of the first and second electrodes and the electrically conductive target is reduced until the temporary shunt circuit opens ([0094]: the first and second electrodes 25, 26 are electrically connected via the fuse element 27 and current is allowed to flow through the external circuit; [0095]: liquid enters the housing 4 of the switch device 1 and dissolves the liquid-soluble material 3a of the reaction part 3; thereby, current flows through the conductor 2 and powers the heat generator 28, which generates heat. In the protective device 24, it is thereby possible to blow out the fuse element 27 between the first and second electrodes 25, 26 and interrupt the external circuit; [0096]: Because the current path is interrupted by blowout of the fuse element 27, current to the heat generator 28 is stopped; [0091]: under normal conditions, the conductor 2 is electrically insulated, thus restricting the flow of current; wherein the current is reduced until the circuit opens). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the shunt circuit of Johnston to that of Furuuchi for the purpose of safely and reliably opening or short-circuiting an electrical circuit (Furuuchi: Abstract, [0007]). 
Regarding claim 19, Johnston in view of Furuuchi discloses filling a refillable housing (housing 4; [0095]: wetting with water or liquid leaking from a battery, liquid enters the housing 4 of the switch device 1; wherein housing 4 contains guiding inlet 5 which would allow the housing to be refillable) disposed in the temporary shunt circuit with electrically conductive fluid prior to activating the switchable current source ([0095]: liquid enters the housing 4 of the switch device 1 and dissolves the liquid-soluble material 3a of the reaction part 3; thereby, current flows through the conductor 2 and powers the heat generator 28, which generates heat. In the protective device 24, it is thereby possible to blow out the fuse element 27 between the first and second electrodes 25, 26 and interrupt the external circuit; where liquid leaking from a battery is electrically conductive: [0046]: assuming an electrolyte solution such as of ethylene carbonate filling a battery cell as the liquid).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Kowalik as applied to claim 18 above, and further in view of Shea. 
Regarding claim 20, Johnston in view of Furuuchi discloses a replaceable element disposed in the temporary shunt circuit prior to activating the switchable current source ([0042]: Under normal conditions the conductor 2 of the switch device 1 is electrically insulated from the external circuit by being coated with the liquid-soluble material 3a constituting the reaction part 3; by liquid contacting the reaction part 3, the liquid-soluble material 3a coating the conductor 2 is dissolved and current can flow through the external circuit via the conductor 2; where a coating is a replaceable element), but fails to disclose replacing a replaceable element. 
However, Shea discloses replacing a replaceable element disposed in the temporary shunt circuit prior to activating the switchable current source (Col. 9, lines 60-67: The encapsulated conductive liquid comprising the flexible capsule 10, the two electrodes 12 and 14 closing the ends of the capsule, and the conductive liquid composition 22 contained within the capsule and in contact with the electrodes, can be provided as an interchangeable module. Accordingly, after numerous fault cycles and exhaustion of its current limiting capability, the exhausted module can easily be replaced with a fresh module; where the replacement would occur prior to activation since it is part of part of the circuit). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the method of Johnston in view of Kowalik to include the replaceable element of Heim for enabling after numerous fault cycles and exhaustion of its current limiting capability, the exhausted module can easily be replaced with a fresh module (Col. 9, lines 65-67). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794